IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

JAMES TYLER                                    *
           Plaintiff,
        v.                                     *     CIVIL ACTION NO. DKC-14-453

DISTRICT OF COLUMBIA HOUSING                   *
 AUTHORITY
           Defendant.                          *
                                             *****

                                  MEMORANDUM OPINION

       On February 18, 2014, Plaintiff filed this action for unlawful employment practices by

Defendant in violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§

621 et seq. The Complaint was accompanied by a Motion for Leave to Proceed In Forma

Pauperis. For reasons to follow, the Complaint shall be transferred to the United States District

Court for the District of Columbia. A decision on the indigency motion shall be stayed and left

for review by the transferee court.

       This case has no connection to the State of Maryland, with the exception of Plaintiff’s

Hyattsville, Maryland residence. Defendant is located in and all alleged illegal workplace

actions occurred in the District of Columbia. Venue for ADEA actions is governed by the

general venue provision of § 1391 of Title 28 of the United States Code. In particular, an action

under the ADEA may be brought in a judicial district where “any defendant resides” or where “a

substantial part of the events ... giving rise to the claim occurred.” 28 U.S.C. § 1391(b).

Because Defendant is a District of Columbia agency and the alleged workplace discrimination

occurred in that District, Plaintiff's ADEA claims are properly brought in the District of

Columbia.
       When a case is filed in an improper venue, 28 U.S.C. § 1406(a) allows for transfer to the

proper venue rather than dismissal so as to better serve the “interests of justice.” Based on the

court’s finding of improper venue in the current action, transfer will be granted under § 1406(a).

See Hipage Co., Inc. v. Access2Go, Inc., 589 F.Supp.2d 602, 611 (E. D. Va. 2008); Hackos v.

Sparks, 378 F.Supp.2d 632, 634 (M.D. N.C. 2005). The case shall be transferred to the United

States District Court for the District of Columbia for all further proceedings. A separate Order

follows.



Date: February 24, 2014                      ___________/s/____________________
                                             DEBORAH K. CHASANOW
                                             United States District Judge




                                                2